Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 1 of 36




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:19-cv-2992

   ONYX ENTERPRISES INT’L, CORP., a New
   Jersey corporation,

          Plaintiff,

   v.

   SLOAN INTERNATIONAL HOLDINGS
   CORP, a Florida corporation, and JONATHAN
   SLOAN, individually,

          Defendants.


                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF


         Plaintiff Onyx Enterprises Int’l, Corp. (“Plaintiff” or “Onyx”), by and through undersigned

  counsel, hereby sues Defendants Sloan International Holdings Corp (“Sloan International”) and

  Jonathan Sloan (“Sloan” or “Mr. Sloan”) (collectively “Defendants”) and alleges as follows:

                                     NATURE OF ACTION

         1.      This case involves Defendants’ intentional and blatant infringement and

  counterfeiting of Onyx’s likeness and well-known trademarks, including CARiD® and other iD

  marks (collectively, the “iD Marks”) used in connection with the sale of automotive parts and

  accessories.

         2.      Defendants have been selling automotive parts and accessories under the name

  RIMSiD on www.RIMSiD.com.            Defendants have been shamelessly and systematically

  incorporating and copying Onyx’s trademarks and likeness in order to hold itself out as an Onyx
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 2 of 36




  brand, to mislead consumers into believing that RIMSiD is associated with Onyx’s iD brands, and

  to steal Onyx’s customers.

           3.    Defendants’ infringement of Onyx’s distinctive trademarks and its unauthorized

  use of its likeness encroach upon any acceptable notion of fair competition. Therefore, Onyx

  brings this action for damages and injunctive relief for trademark counterfeiting, trademark

  infringement, unfair competition, false designation of origin, dilution, and cybersquatting pursuant

  to the Lanham Act (15 U.S.C. § 1051, et seq.), and trademark infringement, unfair competition,

  and deceptive trade practices pursuant to the common law of the State of Colorado and the

  Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-101, et seq.

                                              PARTIES

           4.    Plaintiff Onyx is a corporation duly organized and existing under the laws of the

  State of New Jersey, with its principal place of business at 1 Corporate Drive, Suite C, Cranbury

  New Jersey 08512.

           5.    Upon information and belief, Defendant Sloan International is a Florida corporation

  with a principal place of business at 14359 Miramar Parkway, Suite 237, Miramar, FL 33055.

           6.    Upon information and belief, Defendant Sloan International operates and controls

  the website www.RIMSiD.com.

           7.    Upon information and belief, Defendant Sloan is an individual resident of Florida

  State residing or maintaining a place of employment at 21493 NW 39th Ave., Miami Gardens, FL

  33055.

           8.    Upon information and belief, Defendant Sloan is the registered owner of the

  website www.RIMSiD.com.


                                                   2
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 3 of 36




         9.      Upon information and belief, Defendant Sloan is the owner and registered agent of

  Sloan International and has authorized or directed the counterfeit and infringing activities of his

  company Sloan International as alleged herein.

                                    JURISDICTION & VENUE

         10.     This is an action for federal trademark infringement, trademark counterfeiting,

  unfair competition, false designation of origin, dilution, and cybersquatting pursuant to 15 U.S.C.

  15 U.S.C. §1051, et seq. Accordingly, this Court has subject matter jurisdiction under 15 U.S.C.

  § 1121 and 28 U.S.C. §§ 1331 and 1338.

         11.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

  Plaintiff’s state and common law claims because those claims are so related to the federal claims

  that they form part of the same case or controversy.

         12.     This Court has personal jurisdiction over Defendants because Defendants have

  committed tortious acts in this District through Defendants’ advertisement and sale of goods using

  Plaintiff’s trademarks and appearance through a website accessible in this District, as part of a

  broad, long-term e-commerce business that extended its reach to consumers in this District.

  Through their e-commerce website, Defendants have and continue to transact substantial business

  in this District, regularly solicit business from, do business with, and derive value from goods and

  services provided to, consumers in this Judicial District.

         13.     Venue is proper within this District pursuant to 28 U.S.C. § 1391(b) and (c) and

  under 28 U.S.C. § 1400(b) because Defendants have committed substantial acts of infringement

  and counterfeiting, as well as acts of unfair competition and deceptive trade practices in this

  Judicial District, and because they provide goods and do business within this Judicial District.


                                                   3
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 4 of 36




                                   FACTUAL ALLEGATIONS

                                Plaintiff Onyx, its Marks, and Brands

         14.     Onyx Enterprises Int’l, Corp. is an e-commerce company that, among other things,

  distributes and sells a number of Onyx and third-party consumer products through Onyx’s various

  branded e-commerce platforms. Onyx was incorporated in May 2008.

         15.     Onyx owns and operates the automotive industry’s most well-known and respected

  online e-commerce platform, www.CARiD.com.             Onyx has been distributing and selling

  automotive parts and accessories under its CARiD® brand since 2009, including but not limited to

  tires, wheels, and wheel caps. CARiD® has become one of the largest online retailers of

  aftermarket automotive parts and accessories in the nation.

         16.     Onyx also distributes and sells automotive parts and accessories, among other

  consumer products, through a number of other iD brands for its corresponding e-commerce

  platforms:    BOATiD™,        CAMPERiD™,            MOTORCYCLEiD®,          POWERSPORTSiD®,

  RACINGiD™, RECREATIONiD™, STREETiD®, TOOLSiD™, and TRUCKiD™.

         17.     Onyx has enjoyed considerable success through its iD brands and its iD Marks have

  become distinctive and well-known in the industry as being among the very best online retail stores

  for automotive parts and accessories, among other products. Onyx’s iD brands and their reputation

  are among Onyx’s most prized business assets.

         18.     Onyx owns the following U.S. Trademark Registrations and pending U.S

  Trademark Applications for the following marks, copies of which are attached as Exhibit A:

       MARK                 Reg./Ser. No.                    Goods & Services
   CARID                  Reg. No. 3711746      IC 035: Wholesale distributorships featuring
                                                automotive accessories; retail store services

                                                  4
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 5 of 36




                                        featuring automotive accessories; online retail store
                                        services featuring automotive accessories
                                        (Date of First Use: at least as early as March 10,
                                        2009)

                    Reg. No. 5804750    IC 035: Distributorship services featuring parts and
                                        accessories for land vehicles and water vehicles;
                                        Distributorship services featuring goods for travel
                                        and outdoor recreational activities; Distributorship
                                        services featuring tools
                                        (Date of First Use: at least as early as June 1, 2018)

                    Reg. No. 5658672    IC 035: Wholesale distributorships featuring
                                        automotive parts and accessories; retail store
                                        services featuring automotive parts and
                                        accessories; online retail store services featuring
                                        automotive parts and accessories
                                        (Date of First Use: at least as early as September 1,
                                        2013)

                    Ser. No. 87412406   IC 002: Sealer coatings for use in the sealing of
                                        vehicle parts and during vehicle repairs; coatings
                                        for industrial purposes, namely, paints, aerosol
                                        paints, rust treatment coatings, undercoats in the
                                        nature of industrial sealants for waterproofing and
                                        surface hardening, insulation coatings, and
                                        rubberized coatings in the nature of industrial
                                        sealants for waterproofing and surface hardening;
                                        anti-corrosive oils

                                        IC 003: Chemical cleaners directed to the the
                                        vehicle industries; windshield washing fluid;
                                        vehicle and car wax preparations

                                        IC 004: Motor vehicle lubricants; Rust penetrant
                                        lubricants for vehicle exhaust systems, for hood
                                        release cables, for nuts and bolts, for shock
                                        absorbers, and other clips and cables of vehicles;
                                        penetrating oil; vehicle lubricants; vehicle
                                        lubricating greases; lubricating oils; automotive
                                        lubricants

                                        IC 007:       Vehicle equipment, namely, engine
                                        mufflers, spark plugs, gaskets, and chucks for

                                          5
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 6 of 36




                                        power-operated drills; metal engine gaskets for
                                        vehicles

                                        IC 009:        Batteries for motor vehicles; battery
                                        maintenance equipment, namely, cables, lugs,
                                        connectors, terminals, hardware, protectors, cable
                                        assemblies, bolts, and booster cables; battery
                                        chargers for motor vehicles

                                        IC 012: ATVs (all terrain vehicles); automobiles
                                        and structural parts therefor; brake discs for
                                        motorcycles; motor scooters and structural parts
                                        therefor; motorcycle drive chains ; motorcycle foot
                                        pegs; motorcycle sprockets; motorcycles and
                                        structural parts therefor; motorized bicycles;
                                        motorized dirt bikes for motocross and dune
                                        buggies; motorized vehicles, namely, go-carts;
                                        parts of motorcycles, namely, brake cables; parts of
                                        motorcycles, namely, brake calipers; parts of
                                        motorcycles, namely, brake levers; parts of
                                        motorcycles, namely, brake master cylinder
                                        assemblies; parts of motorcycles, namely, brake
                                        rotors; parts of motorcycles, namely, clutch cables;
                                        parts of motorcycles, namely, clutch master
                                        cylinder assemblies; parts of motorcycles, namely,
                                        handle bar grips; parts of motorcycles, namely,
                                        handle bar throttles; parts of motorcycles, namely,
                                        handle bar grips; parts of motorcycles, namely,
                                        handle bars; parts of motorcycles, namely, master
                                        cylinders; parts of motorcycles, namely, shift
                                        levers; parts of motorcycles, namely, brake master
                                        cylinder assemblies; parts of motorcycles, namely,
                                        clutch master cylinder assemblies; vehicle parts,
                                        namely, rearview mirrors; push scooters and
                                        structural parts therefor

                                        IC 025: Clothing, namely, t-shirts, sweatshirts,
                                        headwear and footwear

   BOATiD           Ser. No. 88238416   IC 035: Online retail store services featuring
                                        consumer products, electronics, parts and
                                        accessories for boats and water vehicles, boat
                                        safety, and boat maintenance; computerized online
                                        ordering featuring general merchandise and general

                                          6
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 7 of 36




                                        consumer goods for boats and water vehicles, boat
                                        safety, and boat maintenance

   CAMPERiD         Ser. No. 88238468   IC 035: Online retail store services in the field of
                                        outdoor consumer products, equipment, parts and
                                        accessories used with, or in association with,
                                        recreation vehicles, campers, cooking, towing, and
                                        other outdoor recreational activities; Online retail
                                        store services in the field of general merchandise
                                        and general consumer goods used for outdoor
                                        recreational activities

   MOTORCYCLEiD     Reg. No. 5787890    IC 035: Online retail store services featuring
                                        consumer products, electronics, apparel, protective
                                        wear, parts and accessories for motorcycles, dirt
                                        bikes, motocross bikes, scooters, and three-wheel
                                        bikes; computerized online ordering featuring
                                        general merchandise and general consumer goods
                                        including those used with motorcycles, dirt bikes,
                                        motocross bikes, scooters, and three-wheel bikes
                                        (Date of First Use: at least as early as July 1, 2018)

   POWERSPORTSiD Reg. No. 5787889       IC 035: Online retail store services featuring
                                        consumer products, electronics, parts and
                                        accessories for powersports, namely, boating,
                                        snowmobiling, motorcycling, utility terrain
                                        vehicles, watercrafts, off-road vehicles, and all-
                                        terrain vehicles; computerized online ordering
                                        featuring general merchandise and general
                                        consumer goods including those used in support of
                                        powersports
                                        (Date of First Use: at least as early as July 1, 2018)

   RACINGiD         Ser. No. 88303678   IC 035: On-line retail store services featuring a
                                        wide variety of consumer goods of others; Online
                                        retail store services featuring consumer products,
                                        electronics, parts and accessories for land and water
                                        vehicles used for racing or high performance travel;
                                        Computerized online ordering featuring general
                                        consumer merchandise

   RECREATIONiD     Ser. No. 88238588   IC 035: Online retail store services in the field of
                                        consumer products, shoes, electronics, equipment,
                                        parts and accessories used with, or in association

                                          7
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 8 of 36




                                               with, walking, camping, backpacking, hiking,
                                               tailgating, cooking, hunting, fishing, biking,
                                               towing, and other outdoor recreational activities;
                                               Online retail store services in the field of general
                                               merchandise and general consumer goods used for
                                               outdoor recreational activities

   STREETiD              Reg. No. 5850420      IC 035: On-line retail store services featuring a
                                               wide variety of consumer goods of others.

   TOOLSiD               Ser. No. 88238623     IC 035: Online retail store services featuring
                                               consumer products, electronics, parts and
                                               accessories associated with tools, namely, power
                                               tools, hand tools, lawn and garden tools, air tools,
                                               automotive tools, and construction tools; Online
                                               retail store services in the field of general
                                               merchandise and general consumer goods used for
                                               or with tools

   TRUCKiD               Reg. No. 5787891      IC 035: Online retail store services in the field of
                                               electronics, consumer products, parts and
                                               accessories directed to, or used in association with,
                                               trucks, semi-trucks, semi-tractor trailers, fifth
                                               wheels, trailers and towing; computerized online
                                               ordering featuring general merchandise and general
                                               consumer goods for those in the field of trucks,
                                               semi-trucks, semi-tractor trailers, fifth wheels,
                                               trailers and towing
                                               (Date of First Use: at least as early as July 1, 2018)

         19.     The CARID registration (Reg. No. 3711746) pleaded above is “incontestable”

  under Section 15 of the Lanham Act, 15 U.S.C. § 1065, and thereby is conclusive evidence of the

  validity of the registered mark, of Onyx’s ownership of the mark, and of Onyx’s exclusive right to

  use each of the registered marks in commerce in connection with the identified services, as

  provided by Section 33(b) of the Lanham Act, 15 U.S.C. § 1115(b).

         20.     Onyx also owns common law rights in the design marks depicted below, which

  Onyx has continuously used in interstate commerce for many years:


                                                  8
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 9 of 36




         21.     Onyx has invested significant time, effort, and financial resources promoting,

  marketing, and advertising its iD Marks to make the iD brands among the leading e-commerce

  platforms for automotive parts and accessories in both the United States and abroad.

         22.     Onyx allocates a substantial amount of money every year to create, develop,

  advertise and promote its iD Marks.

         23.     Onyx has made an enormous investment and effort to develop global recognition

  and goodwill with manufacturers, distributors, resellers, industry publications, and consumers of

  vehicle parts and accessories.

         24.     For example, in 2010, Onyx committed to building a focused wheel segment on its

  CARiD® platform. Onyx invested significant time, money, resources, and development into

  building its fitment tools, which allow customers to understand how the offered products will fit

                                                  9
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 10 of 36




   with their car and will look on their car. This precise fitment information, associated with each

   product offered on www.CARiD.com, ensures that the customer gets the right wheel (or other

   part), for the right car, in the right model year. These sophisticated platform features are unique

   in the industry, are synonymous with the CARiD® brand, and are a feature that sets CARiD® apart

   to its consumers.

          25.     Onyx has also built up the reputation and goodwill of its iD Marks by ensuring

   high-quality customer service in connection with its iD brands and being one of the only

   automotive parts and accessories e-commerce platforms that has a dedicated technical support

   team to assist customers with installation, fitment questions, and technical product questions.

          26.     Due to Onyx’s hard work, marketing efforts, quality of customer service, and

   dedicated brand commitment, Onyx has developed considerable fame, distinction, consumer

   recognition, and goodwill in its iD Marks.

          27.     The CARiD® brand has enjoyed such fame and distinction since well before

   Defendants’ use of any confusingly similar marks.

          28.     As one of the world’s largest privately-owned marketers of automotive products,

   CARiD® is the premium brand in the retail automotive industry, receiving tremendous recognition

   and popularity.

          29.     As an example, Onyx’s CARiD® branded services currently has an “Elite” rating

   of 9.03/10 out of 93,786 reviews on www.ResellerRatings.com.            Onyx’s CARiD® branded

   services has an average lifetime rating of 8.55/10 and an average rating of 9.25/10 out of the 5,978

   reviews submitted within the past six months. Based on the reviews submitted within the last six

   months, Onyx’s CARiD® branded services has an average customer service rating of 8.99/10 and


                                                   10
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 11 of 36




   a “chance of future purchase” rating of 8.92/10. A true and correct copy of the CARiD® ratings

   from www.ResellerRatings.com is attached as Exhibit B.

          30.      Onyx’s CARiD® Facebook page currently has a 4.5/5 rating out of 18,257 reviews.

   A true and correct copy of the CARiD® Facebook ratings from www.Facebook.com is attached as

   Exhibit C.

          31.      The CARiD® Instagram account currently has approximately 33,000 third-party

   followers while the CARiD® Facebook account currently has over 2.5 million third-party

   followers. Exhibit C; Exhibit D, which is a true and correct copy of the CARiD® Instagram

   account page.

          32.      Onyx has developed this same goodwill through its other iD brands in the tools,

   trucking, recreation, boating, camping, motorcycle, and racing industries.

          33.      As a result of its efforts, Onyx has made a substantial amount of sales through its

   CARiD® and other iD brands in the United States and abroad. Sales of products sold through

   Onyx’s CARiD® and other iD branded services have far exceeded those of Onyx’s competitors in

   the United States and abroad.

          34.      Onyx has enjoyed considerable success through its iD brands and its iD Marks have

   become distinctive and well-known as a source of online retail store services for automotive parts

   and accessories, among other products. Members of the consuming public readily associate

   Onyx’s iD Marks as a source of Onyx’s high-quality retail services.

          35.      Like many other famous trademark owners, Onyx suffers ongoing daily and

   sustained violations of its respective trademark rights at the hands of counterfeiters and infringers,

   such as Defendants herein, who wrongfully reproduce and counterfeit Onyx’s trademarks for the


                                                    11
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 12 of 36




   twin purposes of (a) duping and confusing the consuming public and (b) earning substantial profits.

   These counterfeiters and infringers often create websites and marks, similar to Defendants’

   actions, that intentionally mimic the visual designs of Onyx’s iD Marks, such as by using the same

   font, arrangements, and stylistic elements.

          36.      To combat the harm caused by the combined actions of Defendants and others

   engaging in similar conduct, Onyx regularly expends significant amounts of money in connection

   with trademark enforcement efforts, including legal fees and investigative fees.

                         Defendants’ Acts of Counterfeiting and Infringement

          37.     On or around March 30, 2012, Defendant Sloan registered the domain for

   www.RIMSiD.com.

          38.     Soon thereafter, Defendant Sloan launched the RIMSiD website and began

   distributing and selling aftermarket automotive parts and accessories, including but not limited to

   tires, wheels, and wheel caps throughout the United States under the infringing RIMSiD mark.

          39.     On or around September 23, 2018, Defendant Sloan incorporated Sloan

   International. Defendant Sloan is the owner of Sloan International and has authority and control

   over the actions of Sloan International.

          40.     Upon information and belief, after its incorporation, Sloan International assumed

   operation and control of the RIMSiD website, social media accounts, and retail services provided

   under the RIMSiD mark.

          41.     Upon information and belief, Defendant Sloan is still the registered owner of the

   RIMSiD website.




                                                   12
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 13 of 36




          42.     Upon information and belief, at all times relevant hereto, Defendants in this action

   had full knowledge of Onyx’s ownership of the iD Marks, including Onyx’s respective, exclusive

   rights to use and license such intellectual property and the goodwill associated therewith.

          43.     Defendant Sloan, individually and through Sloan International, has intentionally

   misappropriated Onyx’s trademarks, likeness, and goodwill through the unlawful use of Onyx’s

   iD Marks to distribute and sell automotive parts and accessories.

          44.     Defendants have and continue to distribute and sell identical and/or similar

   automotive parts and accessories as Onyx.

          45.     Defendants have and continue to market their retail services in the same channels

   of trade as Onyx and to the same types of consumers.

          46.     The RIMSiD website, social media accounts, and marks directly incorporate

   Onyx’s iD Marks and/or are confusingly similar variants of Onyx’s iD Marks, as depicted in the

   below side-by-side comparisons:

                  Onyx’s iD Marks                             Defendants’ RIMSiD Mark

                       CARID
             (Reg. No. 3711746 CARID)
                                                            (as used on www.RIMSiD.com on
                                                                       06/06/2019)

         (as depicted on www.CARiD.com)




                 (Reg. No. 5804750)




         (as depicted on www.CARiD.com)

                                                   13
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 14 of 36




       (as depicted on www.BOATiD.com)




      (as depicted on www.CAMPERiD.com)




              (as depicted on
         www.MOTORCYCLEiD.com)




               (as depicted on
         www.POWERSPORTSiD.com)




    (as depicted on www.RECREATIONiD.com)




       (as depicted on www.TOOLSiD.com)




       (as depicted on www.TRUCKiD.com)




              (Reg. No. 5658672)
                                                 (as currently used for the www.RIMSiD.com
                                                               website thumbnail)

                                            14
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 15 of 36




                                                           (as used on www.RIMSiD.com on
                                                                      06/06/2019)


    (as posted to the CARiD® Facebook Account)
                                                      (as depicted in the current RIMSiD Facebook
                                                                 account profile picture)


    (as depicted on www.mkwwheels.com, listing
          CARiD® as an authorized dealer)             (as depicted in the current RIMSiD Facebook
                                                                  account cover photo)


         (as depicted on www.CARiD.com)




                                                      (as depicted in the current RIMSiD Instagram
                                                                 account profile picture)




                                                       (as depicted in the current RIMSiD Twitter
                                                                 account profile picture)




                                                 15
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 16 of 36




                                                       (as depicted in the current RIMSiD Youtube
                                                                  account profile picture)

          47.      True and correct copies of the website screenshots for Onyx’s current CARiD,

   BOATiD, CAMPERiD, MOTORCYCLEiD, POWERSPORTSiD, RECREATIONiD, TOOLSiD,

   and TRUCKiD websites depicting the above-referenced iD marks are attached as Exhibit E. A

   true and correct copy of the website screenshot for the CARiD® Facebook Account depicting the

   above-referenced CARiD® mark can be found in Exhibit C. A true and correct copy of the website

   screenshot for the MKW Wheels website, which lists CARiD® as an authorized dealer, is attached

   as Exhibit F.

          48.      A true and correct copy of the website screenshot for the RIMSiD website, as

   captured on June 6, 2019, is attached as Exhibit G. A true and correct copy of the website

   screenshot showing Defendants’ RIMSiD thumbnail as it appears on the current RIMSiD website

   is attached as Exhibit H.    True and correct copies of the website screenshots for the RIMSiD

   Facebook, Instagram, Twitter, and YouTube accounts are attached as Exhibit I.

          49.      Upon information and belief, Defendant Sloan initially created the RIMSiD website

   and name with the intention of creating consumer confusion and passing off the RIMSiD retail

   service as being associated with Onyx’s CARiD® brand.




                                                  16
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 17 of 36




          50.     Not only are Defendants currently infringing upon the stylized iD Marks owned by

   Onyx, but Defendants have been purposefully and systematically copying Onyx’s iD Marks as

   well as the CARiD® brand’s likeness since as early as 2013, if not earlier.

          51.     Below is a side-by-side comparison, showing some examples of Defendants’

   systematic copying and imitation of Onyx’s iD Marks and likeness through the years:




        (as depicted on www.CARiD.com on
                     04/06/2009)
                                                         (as depicted on www. RIMSiD.com on
                                                                       05/7/2013)




        (as depicted in the 03/25/2013 CARiD
          Facebook account profile picture)




          (as depicted on www.CARiD.com                  (as depicted on www. RIMSiD.com on
                    on 06/02/2011)                                     05/7/2013)




          (as depicted on www.CARiD.com                  (as depicted on www. RIMSiD.com on
                    on 8/04/2014)                                      10/7/2014)




                                                   17
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 18 of 36




        (as depicted on www.CARiD.com on
                     06/21/2014)




         (as depicted on www.CARiD.com                 (as depicted on www. RIMSiD.com on
                   on 06/29/2015)                                    10/17/2015)




                                                       (as depicted on www. RIMSiD.com on
                                                                     01/22/2019)
         (as depicted on www.CARiD.com
                   on 06/04/2018)

          52.    True and correct copies of the archived website versions for www.CARiD.com as

   retrieved from www.web.archive.org and are attached as Exhibit J. A true and correct copy of

   the website screenshot for the CARiD® Facebook account depicting the account profile photo on

   March 23, 2013 can be found in Exhibit C. True and correct copies of the archived website

   versions for www.RIMSiD.com as retrieved from www.web.archive.org and are attached as

   Exhibit K.

          53.    At all relevant times, Onyx began using its iD Marks, as depicted in Paragraph 51,

   prior to Defendants’ use of the RIMSiD marks depicted in Paragraph 51.




                                                 18
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 19 of 36




          54.    Throughout the years, after Onyx would create and begin using a new CARiD® or

   iD design, Defendants would knowingly and deliberately change its RIMSiD marks to match

   and/or incorporate features from the new CARiD® or iD design.

          55.    Defendants’ RIMSiD marks mimic the same or substantially indistinguishable font,

   word arrangements, and stylistic elements as those appearing in Onyx’s iD Marks.

          56.    For example, the below RIMSiD mark utilizes the same font and style for “iD” such

   as depicted in Onyx’s iD mark, U.S. Reg. No. 5804750.




          57.    As another example, comparing the two marks below, the RIMSiD mark:

                 (a) utilizes the same font for “RIMSiD” as is used in “CARiD”;

                 (b) has the same “sheen” in the term “iD” that is used in “CARiD”;

                 (c) has an identical arrangement of words;

                 (d) has the same phonological and morphological structure, as the prefix of the

                     mark serves as the overall categorical goods to be sold, while the suffix “iD”

                     serves as the brand recognition;

                 (e) utilizes the same font for the phrase underneath the term “RIMSiD” as the

                     phrase underneath the “CARiD”;

                 (f) has a similar two-color theme; and

                 (g) has the last two words in the phrase underneath the term “RIMSiD” in the same

                     color as “iD”, similar to the CARiD mark.




                                                  19
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 20 of 36




          58.      The marks depicted in Paragraph 57 are identical except Defendant’s RIMSiD mark

   utilizes the word “RIMS”, has different words in the phrase underneath it, and uses the color blue

   instead of green.

          59.      Defendants have also copied the look and feel of Onyx’s websites:




                   www.CARiD.com                                   www. RIMSiD.com
                (captured 06/05/2019)                             (captured 06/05/2019)


          60.      Defendants have acted purposefully and in bad faith to usurp the substantial

   goodwill that Onyx has developed under its iD Marks to confuse and deceive consumers into



                                                  20
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 21 of 36




   believing that the RIMSiD website and services are in some way affiliated or connected to Onyx’s

   iD brands when they are not.

          61.     Defendants have made and will continue to make substantial profits and gains off

   of the goodwill and value Onyx has acquired through their iD Marks, to which the Defendants are

   not in law or equity entitled.

          62.     Onyx is not affiliated or connected with Defendant or its services, nor has Onyx

   endorsed or sponsored Defendants or their services.

          63.     Onyx has not in any way authorized Defendants’ use of Onyx’s iD Marks or

   likeness.

          64.     Onyx has no control over the nature and quality of the services or goods that

   Defendants provide through the RIMSiD website or marks.

          65.     Upon information and belief, Defendants do not provide services through the

   infringing and counterfeit RIMSiD website or marks that meet the high standard and quality that

   consumers have come to associate with Onyx’s iD brands. See Exhibit L, which is a true and

   correct copy of a negative consumer review of Defendants’ RIMSiD services.

          66.     Defendants’ use of the infringing and counterfeit RIMSiD website and marks, and

   their associated failure to meet the high standard and quality of the services associated with Onyx’s

   iD Marks, have and continue to cause harm to the goodwill symbolized by Onyx’s iD Marks and

   the reputation for quality and excellence that they embody.

          67.     On June 17, 2019, shortly after discovering Defendant’s use of the infringing and

   counterfeit RIMSiD website and marks, Onyx put Defendants on notice of Onyx’s rights in its iD

   Marks and requested that Defendants cease using the infringing and counterfeit RIMSiD website


                                                    21
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 22 of 36




   and marks. Onyx sent a second notice to Defendants on July 8, 2019. Defendants acknowledged

   receipt of both notices via return reply on July 17, 2019.

          68.     Rather than cease using the infringing and counterfeit RIMSiD website and marks

   as requested, Defendants attempted to hide its infringing and counterfeit use of Onyx’s iD Marks

   by scrubbing the RIMSiD website of the blatantly copied logo designs.

          69.     After receiving the notice of infringement, Defendants changed the RIMSiD mark

   on the RIMSiD website to the below and denied ever using any copied logo designs.




          70.     Defendant’s use of this new RIMSiD mark design fails to mitigate the likelihood

   of confusion with Onyx’s iD Marks, especially considering Defendants’ long-standing and

   repeated imitation of Onyx’s iD Marks.

          71.     Furthermore, the current RIMSiD website still depicts the infringing and

   counterfeit thumbnail logo below. See Exhibit H.




          72.     The RIMSiD Facebook, Instagram, Twitter, and YouTube accounts also currently

   still depict the infringing and counterfeit logos as shown in Exhibit I.

          73.     Defendants continue to advertise, market, and sell competing automotive parts and

   accessories in the same industry and through the same channels of trade using its infringing and

   counterfeit RIMSiD website and marks.


                                                    22
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 23 of 36




             74.    Defendants’ actions have diluted and severely injured Onyx’s iD Marks.

             75.    Absent injunctive relief, Onyx will continue to suffer irreparable harm in the loss

   of control of its reputation and goodwill in its iD Marks.

             76.    This and all other damage to Onyx’s reputation and goodwill in its iD Marks

   resulting from the conduct alleged in this action cannot be easily quantified nor could it be undone

   through an award of money damages alone.

                                         COUNT I
      Federal Trademark Counterfeiting and Infringement in Violation of 15. U.S.C. § 1114
                                (Against Both Defendants)

             77.    Onyx incorporates the allegations in Paragraphs 1 through 76 as if fully set forth

   herein.

             78.    This cause of action arises under Section 32(1)(a) and (b) of the Lanham Act, 15

   U.S.C. § 1114.

             79.    Onyx is the owner of all right, title, and interest in, to and under its iD Marks, and

   all goodwill appurtenant thereto.

             80.    Defendants have, without Onyx’s consent, used counterfeit and colorable

   imitations of Onyx’s federally registered iD Marks in commerce on or in connection with the sale,

   offering for sale, distribution, and/or advertising of goods and/or services for the sale of

   automotive parts and accessories.

             81.    Defendants have, without Onyx’s consent, used spurious designations that are

   identical with and/or substantially indistinguishable from Onyx’s iD marks, as registered under

   U.S. Registration Nos. 5804750 and 5658672, on or in connection with distributorship and retail

   store services featuring automotive parts and accessories.


                                                     23
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 24 of 36




          82.     Defendants have, without Onyx’s consent, used spurious designations that are

   colorable imitations of Onyx’s iD marks, as registered under U.S. Registration Nos. 3711746,

   5787890, 5787889, and 5787891, on or in connection with distributorship and retail store services

   featuring automotive parts and accessories.

          83.     The Defendants’ unauthorized use of the Onyx’s federally registered iD Marks is

   likely to cause confusion, mistake, or deception; cause the public to believe that Defendants’

   services are authorized, sponsored or approved by Onyx when they are not; and result in the

   Defendants unfairly and illegally benefitting from Onyx’s goodwill.

          84.     Defendants’ knowing, intentional, unlicensed, unconsented to, and otherwise

   unauthorized use of Onyx’s iD Marks and/or substantially indistinguishable variations thereof on

   and in connection with distributorship and retail store services constitutes counterfeiting and

   infringement of Onyx’s iD Marks in commerce, in violation of 15 U.S.C. § 1114.

          85.     The activities of Defendants complained of herein constitute willful and intentional

   counterfeiting and infringement of Onyx’s iD Marks in total disregard of Onyx’s proprietary rights

   and were done despite Defendants’ knowledge that use of these marks or any reproduction, copy,

   or colorable imitation thereof was and is in direct contravention of Onyx’s rights. Even though

   Defendants received notice of its infringement, Defendants intentionally and willfully continue

   their unauthorized use of the registered iD marks. Onyx is therefore entitled to statutory and treble

   damages.

          86.     Defendants’ unlawful actions have caused and are continuing to cause Onyx

   irreparable injury and monetary damages.




                                                    24
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 25 of 36




             87.   As a direct and proximate result of Defendants’ conduct, Onyx has been and is

   likely to be substantially injured in its business, including its goodwill and reputation acquired

   under the iD Marks and brands, resulting in lost revenues and profits and diminished goodwill.

             88.   Onyx has no adequate remedy at law and, if Defendants’ activities are not

   preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

             89.   Onyx is therefore entitled to recover actual and treble damages, attorney fees, costs

   pursuant to 15 U.S.C. § 1117 and injunctive relief pursuant to 15 U.S.C. § 1116.

                                        COUNT II
   Federal Trademark Infringement, Unfair Competition, and False Designation of Origin in
                             Violation of 15. U.S.C. § 1125(a)
                                (Against Both Defendants)

             90.   Onyx incorporates the allegations in Paragraphs 1 through 89 as if fully set forth

   herein.

             91.   This cause of action arises under Section 43(a) of the Lanham Act, 15 U.S.C. §

   1125(a), et seq.

             92.   Onyx is the owner of all right, title, and interest in, to and under its iD Marks, and

   all goodwill appurtenant thereto.

             93.   Onyx’s iD Marks have been continuously and widely used by Onyx nationwide and

   abroad and on its website. Onyx intends to preserve and maintain its rights to the iD Marks and

   to continue the use of the iD Marks in connection with its distributorship and retail store services

   relating to the distribution and sale of automotive parts and accessories.

             94.   By virtue of the renown of the iD Marks, the iD Marks have developed secondary

   meaning and significance in the mind of the relevant public. Goods and services associated with



                                                    25
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 26 of 36




   the iD Marks are immediately associated by the purchasing public with Onyx’s iD brands and its

   automotive parts and accessories-based e-commerce platforms.

          95.     Without Onyx’s consent, Defendants have and continue to use identical and/or

   confusingly similar imitations of Onyx’s iD Marks in interstate commerce in connection with the

   promotion, advertisement, and operation of identical distributorship and retail store services

   featuring automotive parts and accessories.

          96.     Defendants’ unauthorized use of Onyx’s iD marks and/or confusingly similar

   variations thereof, is causing and is likely to continue to cause confusion, or to cause mistake, or

   to deceive, consumers and the relevant public into falsely believing that Defendants are affiliated,

   connected, or associated with Onyx’s iD brands and the iD Marks.

          97.     The acts of Defendants as alleged herein and above constitute trademark

   infringement, unfair competition, false representation, and/or false designation of origin in

   violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

          98.     Defendants have engaged in this conduct knowingly, willfully, and in bad faith, in

   total disregard of Onyx’s proprietary rights.        Even though Defendants received notice of

   its infringement, Defendants intentionally and willfully continued their unauthorized use of

   Onyx’s iD marks. Onyx is therefore entitled to statutory and treble damages.

          99.     Defendants’ conduct has deprived Onyx of its rightful ability to control the quality

   of goods and services uniquely associated with Onyx’s iD Marks and to ensure that their

   associated, valuable goodwill, and reputation are protected. Defendants’ unlawful actions have

   caused and are continuing to cause Onyx irreparable injury and monetary damages.




                                                   26
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 27 of 36




             100.   As a direct and proximate result of Defendants’ conduct, Onyx has been and is

   likely to be substantially injured in its business, including its goodwill and reputation acquired

   under the iD Marks and brands, resulting in lost revenues and profits and diminished goodwill.

             101.   Onyx has no adequate remedy at law and, if Defendants’ activities are not

   preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

             102.   Onyx is therefore entitled to recover actual and treble damages, attorney fees, and

   costs pursuant to 15 U.S.C. § 1117 and injunctive relief pursuant to 15 U.S.C. § 1116.

                                           COUNT III
                    Federal Trademark Dilution in Violation of 15 U.S.C. § 1125(c)
                                    (Against Both Defendants)

             103.   Onyx incorporates the allegations in Paragraphs 1 through 102 as if fully set forth

   herein.

             104.   Onyx’s iD marks are famous and were famous before Defendants’ first commercial

   use of their counterfeit and confusingly similar RIMSiD domain and RIMSiD marks, within the

   meaning of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125, based on extensive sales and

   advertising under Onyx’s iD Marks.

             105.   Defendants have willfully and intentionally used and continue to use the iD Marks

   or confusingly similar variations thereof in connection with the advertisement, promotion, and sale

   of Defendants’ goods and services under the RIMSiD domain and RIMSiD marks.

             106.   Defendants’ use of Onyx’s iD Marks and confusingly similar variations thereof,

   have diluted and are likely to dilute, the distinctive quality of the iD Marks, causing them to be

   blurred in the minds of consumers and to lose their commercial significance as a designation of

   source and origin. This is particularly disturbing as Defendants have poor reviews published


                                                    27
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 28 of 36




   online, all of which dilute the goodwill and value in the Onyx brand as a result of the confusion,

   mistake, and deception.

             107.   Defendants’ use of Onyx’s iD Marks and confusingly similar variations thereof,

   has weakened, and is likely to weaken, the commercial magnetism of Onyx’s iD Marks and to

   diminish their ability to evoke their original associations.

             108.   By Defendants’ conduct, Defendants have diluted, and are diluting, the selling

   power of Onyx’s iD Marks by blurring their uniqueness and singularity, and by tarnishing them

   with negative associations, in violation of 15 U.S.C. § 1125(c).

             109.   Defendants have used and continue to use Onyx’s iD Marks and confusingly similar

   variations thereof, willfully and with the intent to dilute the iD Marks, and with the intent to trade

   on the reputation and goodwill of Onyx’s iD Marks.

             110.   As a direct and proximate result of Defendants’ conduct, Onyx has suffered

   irreparable harm.

             111.   Onyx has no adequate remedy at law and, if Defendants’ activities are not

   preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

             112.   Onyx is therefore entitled to recover actual and treble damages, attorney fees, and

   costs pursuant to 15 U.S.C. § 1117 and injunctive relief pursuant to 15 U.S.C. § 1116.

                                             COUNT IV
                          Cybersquatting in Violation of 15. U.S.C. § 1125(d)
                                     (Against Both Defendants)

             113.   Onyx incorporates the allegations in Paragraphs 1 through 112 as if fully set forth

   herein.




                                                    28
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 29 of 36




             114.   The domain name RIMSiD.com is confusingly similar to Onyx’s registered

   CARiD® word mark, which was distinctive and/or famous at the time Defendant Sloan registered

   the RIMSiD.com domain name.

             115.   Defendant Sloan registered and used the RIMSiD.com domain name knowing it

   was confusingly similar to Onyx’s CARiD® word mark.

             116.   Defendant Sloan International, as authorized and directed by Defendant Sloan,

   continued to use the RIMSiD.com domain name knowing it was confusingly similar to Onyx’s

   CARiD® word mark.

             117.   Defendants have acted with bad-faith intent to profit from the CARiD® word mark

   and the goodwill associated with it by registering and using the domain name RIMSiD.com.

             118.   Defendants’ activities as alleged herein and above constitute cybersquatting in

   violation of § 43(d) of the Lanham Act, 15 U.S.C. § 1125(d).

             119.   Defendants’ unlawful actions have caused and are continuing to cause Onyx

   irreparable injury and damages.

             120.   Onyx has no adequate remedy at law and, if Defendants’ activities are not

   preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

             121.   Onyx is therefore entitled to recover actual and treble damages, attorney fees, and

   costs pursuant to 15 U.S.C. § 1117 and injunctive relief pursuant to 15 U.S.C. § 1116.

                                            COUNT VI
                    Trademark Infringement in Violation of Colorado Common Law
                                     (Against Both Defendants)

             122.   Onyx incorporates the allegations in Paragraphs 1 through 121 as if fully set forth

   herein.


                                                    29
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 30 of 36




          123.    Onyx is the owner of valid common law rights in the iD Marks which it has used

   continuously and in connection with Onyx’s goods and services prior to Defendants’ unauthorized

   use of their infringing RIMSiD marks.

          124.    Defendants’ conduct as set forth above constitute trademark infringement in

   violation of Colorado common law.

          125.    Defendants are promoting and otherwise advertising its automotive retail store

   services under marks that are identical or confusingly similar variations of Onyx’s iD Marks.

          126.    Defendants’ use of their infringing RIMSiD marks is likely to cause, has caused,

   and will continue to cause confusion, mistake, or deception as to the sponsorship, affiliation, or

   source of Defendants’ goods and services in that consumers and others are likely to believe

   Defendants’ goods and services are legitimately connected with or approved by Onyx and/or its

   iD brands in violation of Colorado common law.

          127.    Defendants have engaged in this conduct knowingly, willfully, and in bad faith.

          128.    Defendants’ unlawful actions have caused and are continuing to cause Onyx

   irreparable injury and monetary damages.

          129.    As a direct and proximate result of Defendants’ conduct, Onyx has been and is

   likely to be substantially injured in its business, including its goodwill and reputation acquired

   under the iD Marks and brands, resulting in lost revenues and profits and diminished goodwill, in

   an amount as yet not fully ascertained.

          130.    Onyx has no adequate remedy at law and, if Defendants’ activities are not

   preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.




                                                  30
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 31 of 36




                                            COUNT VII
                      Unfair Competition in Violation of Colorado Common Law
                                     (Against Both Defendants)

             131.   Onyx incorporates the allegations in Paragraphs 1 through 130 as if fully set forth

   herein.

             132.   Onyx’s iD marks have become well and favorably known throughout the United

   States, including the State of Colorado.

             133.   Defendants’ conduct as set forth above constitute unfair competition, false

   representation, and/or false designation of origin, which are have and/or are likely to cause

   confusion, or to cause mistake, or to deceive as to affiliation, connection, or association with Onyx

   and/or its iD brands, or origin, sponsorship, or approval of the infringing and counterfeit RIMSiD

   services by Onyx and/or its iD brands in violation of Onyx’s rights at common law and under the

   law of the State of Colorado.

             134.   Defendants’ conduct as set forth above constitutes unlawful “passing off” under

   Colorado unfair competition common law.

             135.   Defendants have engaged in this conduct knowingly, willfully, and in bad faith.

             136.   Defendants’ intentional and willful actions have caused and are continuing to cause

   Onyx irreparable injury and monetary damages.

             137.   As a direct and proximate result of Defendants’ conduct, Onyx has been and is

   likely to be substantially injured in its business, including its goodwill and reputation acquired

   under the iD Marks and brands, resulting in lost revenues and profits and diminished goodwill, in

   an amount as yet not fully ascertained.




                                                    31
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 32 of 36




             138.   Onyx has no adequate remedy at law and, if Defendants’ activities are not

   preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

                                         COUNT VIII
        Deceptive Trade Practices in Violation of the Colorado Consumer Protection Act
                                   (Against Both Defendants)

             139.   Onyx incorporates the allegations in Paragraphs 1 through 138 as if fully set forth

   herein.

             140.   Defendants’ conduct as set forth above constitutes deceptive trade practices in

   violation of Colorado’s Consumer Protection Act, Colo. Rev. Stat. § 6-1-115(1)(b) and (c).

             141.   Defendants’ use of Onyx’s iD Marks and confusingly similar variations thereof,

   falsely suggests Onyx and/or its iD brands as the source of Defendants’ goods and services.

             142.   In the course of Defendants’ business, Defendants have and continue to make false

   representations as to the source, sponsorship, approval, or certification of goods and services

   provided by Defendants in order to deceive consumers into believing that Defendants’ goods and

   services are sponsored, approved, or certified by Onyx and/or its iD brands.

             143.   In the course of Defendants’ business, Defendants have and continue to make false

   representations to deceive consumers into believing that Defendants and/or their goods and

   services are affiliated, connected, or associated with Onyx and/or its iD brands.

             144.   Defendants have engaged in this conduct knowingly, willfully, and in bad faith.

             145.   Defendants’ actions have caused and will likely continue to cause confusion among

   unsuspecting consumers familiar with the iD Marks and brands, which are used to identify Onyx’s

   goods and services, and thereby significantly impact the public as actual or potential consumers.




                                                    32
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 33 of 36




          146.    Defendants’ unlawful actions have caused and are continuing to cause Onyx

   irreparable injury and monetary damages.

          147.    As a direct and proximate result of Defendants’ conduct, Onyx has been and is

   likely to be substantially injured in its business, including its goodwill and reputation acquired

   under the iD Marks and brands, resulting in lost revenues and profits and diminished goodwill, in

   an amount as yet not fully ascertained.

          148.    Onyx has no adequate remedy at law and, if Defendants’ activities are not

   preliminarily and permanently enjoined, Onyx will continue to suffer irreparable harm and injury.

          149.    Onyx is therefore entitled to recover actual and treble damages, attorney fees, and

   costs pursuant to Colo. Rev. Stat. § 6-1-113(2).

                                       PRAYER FOR RELIEF

          WHEREFORE, Onyx prays for judgment and relief against Defendants as follows:

          A.      For preliminary and permanent injunctive relief enjoining Defendants and any

   principals, agents, servants, employees, successors and assigns of Defendants and all those in

   privity, concert or participation with Defendants from:

                  (i)     imitating, copying, duplicating or otherwise making any use of Onyx’s iD

          Marks or any mark confusingly similar to Onyx’s iD mark;

                  (ii)    using any unauthorized copy or colorable imitation of Onyx’s iD marks in

          such fashion as is likely to relate or connect Defendants with Onyx;

                  (iii)   using any false designation of origin or false description which can or is

          likely to lead the trade or public, or individual members thereof, to believe mistakenly that




                                                      33
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 34 of 36




           any service advertised, promoted, offered or sold by Defendants is sponsored, endorsed,

           connected with, approved or authorized by Onyx;

                  (iv)    causing likelihood of confusion or injury to Onyx’s business reputation and

           to the distinctiveness of the Onyx’s iD marks by unauthorized use of the iD marks or any

           mark confusingly similar to the iD marks;

                  (v)     engaging in any other activity constituting unfair competition or

           infringement of Onyx’s iD marks or Onyx’s rights in, or to use, or to exploit the same;

                  (vi)    assisting, aiding or abetting another person or business entity in engaging

                  (vii)   or performing any of the activities enumerated in subparagraphs (i) through

           (v) above.

           B.     Find that Defendants have infringed upon Onyx’s iD Marks in violation of federal

   and common law and damaged Onyx’s goodwill by Defendants’ conduct.

           C.     Find that Defendants have unfairly competed with Plaintiff by the acts complained

   of herein in violation of federal law and common law.

           D.     Find that the acts of Defendants constitute a violation of the Colorado Consumer

   Protection Act, Colo. Rev. Stat. § 6-1-115.

           E.     For an order requiring the transfer of the infringing website, www.RIMSiD.com, to

   Onyx.

           F.     For an order requiring Defendants to remove any and all references to the iD Marks,

   including any company or account names, logos, photographs or videos, and/or any other posts or

   references, from the Internet and social media outlets, such as Facebook, Instagram, Twitter, and

   Youtube.


                                                   34
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 35 of 36




          G.      Find Defendants liable and award to Onyx monetary damages in an amount to be

   fixed by the Court in its discretion as just, including all of the Defendants’ profits or gains of any

   kind, resulting from Defendants’ willful infringement, counterfeiting, dilution, cybersquatting,

   and/or acts of unfair competition, said amount to be trebled and exemplary damages where

   applicable in view of the intentional nature of the acts complained of herein, pursuant to 15 U.S.C.

   § 1117, Colo. Rev. Stat. § 6-1-113(2), and the common law of the State of Colorado;

          H.      Award to Onyx statutory damages to the full extent permitted by law;

          I.      Award to Onyx its attorneys’ fees, due to the exceptional nature of this case, and

   all of Onyx’s costs and expenses of litigation pursuant to 15 U.S.C. § 1117(a) and Colo. Rev. Stat.

   § 6-1-113(2); and

          J.      Award to Onyx pre-judgment and post-judgment interest;

          K.      Grant to Onyx such other and further relief as the Court may deem just, proper and

   equitable under the circumstances.

                                            JURY DEMAND

          Plaintiff Onyx Enterprises Int’l, Corp. demands a trial by jury on all issues so triable.



   Dated: October 21, 2019                               Respectfully submitted,

                                                         /s/Aaron P. Bradford
                                                         Aaron P. Bradford, Esq.
                                                         Cindy N. Pham, Esq.
                                                         BRADFORD, LTD
                                                         2701 Lawrence Street, Suite 104
                                                         Denver, Colorado 80205
                                                         Telephone: (303) 325-5467
                                                         Facsimile: (844) 406-5294

                                                    35
Case 1:19-cv-02992-DDD-KLM Document 1 Filed 10/21/19 USDC Colorado Page 36 of 36




                                            Email: Aaron@apb-law.com
                                            Email: Cindy@apb-law.com

                                            Counsel for Plaintiff Onyx Enterprises Int’l,
                                            Corp.




                                       36
